


Exhibit 10.10


SUBSCRIPTION AGREEMENT
NeoStem, Inc.
420 Lexington Avenue
Suite 350
New York, New York 10170
Attention: Chief Executive Officer
Ladies and Gentlemen:
The undersigned investor (the “Investor”) under the following terms and
conditions, offers to subscribe (the “Offer”) for the securities of NeoStem,
Inc., a Delaware corporation (the “Company” or “NeoStem”). The Company is
offering (the “Offering”) shares (the “Common Shares”) of common stock, $.001
par value (the “Common Stock”) at a per share purchase price equal to $0.60.
The Investor understands that the Common Shares are being issued pursuant to one
or more exemptions from the registration requirements of the Securities Act of
1933, as amended (the “Securities Act” or the “Act”), in a private placement
pursuant to an exemption from registration under Regulation D promulgated under
Section 4(2) and Rule 506 of the Act and/or an exemption from registration under
Regulation S promulgated under the Securities Act. As such, the Common Stock,
are “restricted securities” and may not be sold or transferred absent a
registration statement declared effective under the Act or an exemption from the
registration requirements of the Act.
1.    Subscription.
The closing (the “Closing”) of the transactions hereunder shall take place at
the offices of the Company or at such other location as the Company may
determine after the receipt by the Company of subscriptions for Common Shares
from Investors from time to time and after it has been determined that all
conditions in this Agreement have been met. At each Closing, funds equal to the
Subscription Amount of each Investor shall be delivered to the Company and the
Company shall promptly thereafter deliver to each such Investor his, her or its
respective Common Shares as provided herein. The Company may close on any number
of Common Shares it may choose in its sole determination.
Subject to the terms and conditions hereinafter set forth in this Subscription
Agreement, the Investor hereby offers to subscribe for Common Shares as set
forth in the Investor Signature Page attached hereto and contemporaneously
herewith makes payment for the purchase of the Common Shares by wire transfer or
bank check.
2.    Conditions.
The Offer is made subject to the following conditions: (i) that the Company,
acting in good faith, shall have the right to accept or reject this Offer, in
whole or in part, for any reason; (ii) that the Investor agrees to comply with
the terms of this Subscription Agreement; and (iii) the Common Shares are
accepted for listing on the NYSE MKT.
Acceptance of this Offer shall be deemed given by the countersigning of this
Subscription Agreement by the Company. In the event the Company does not accept
the Offer, any and all proceeds for the purchase of the Common Shares by the
Investor shall be returned to Investor.
3.    Representations and Warranties of the Investor.
The Investor, in order to induce the Company to accept this Offer, hereby
warrants and represents as follows:
PLEASE CHECK ONE OR BOTH OF THE TWO BOXES BELOW AS APPROPRIATE:


o Investor is purchasing under Regulation D


OR


o Investor is purchasing under Regulation S






--------------------------------------------------------------------------------




(a)    Organization; Authority. The Investor, if not an individual, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Subscription
Agreement and otherwise to carry out its obligations hereunder. The purchase by
Investor of the Common Shares hereunder has been duly authorized by all
necessary action on the part of Investor. This Subscription Agreement has been
duly executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
(b)    Investor Representation for Purchase under Regulation D.


(i) Restricted Securities.  Investor understands that the Common Shares are
“restricted securities” and have not been registered under the Securities Act or
qualified under any applicable state securities law by reason of their issuance
in a transaction that does not require registration or qualification (based in
part on the accuracy of the representations and warranties of the Investor
contained herein), and that such securities must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration. The Investor hereby
agrees that the Company may insert the following or similar legend on the face
of the certificates evidencing the Common Shares, if required in compliance with
federal and state securities laws:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) NOR UNDER THE SECURITIES LAWS OF ANY STATE.  THEY
MAY NOT BE SOLD, OFFERED FOR SALE, OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM UNDER THE
SECURITIES ACT.”


The Investor understands and acknowledges that the U.S. Securities and Exchange
Commission (the “Commission”) currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
effective date of a registration statement registering the re-sale of the Common
Shares is a violation of Section 5 of the Securities Act, as set forth in Item
65, Section 5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance. Accordingly, the Investor agrees not to use any
of the Common Shares to cover any short sales made prior to the effective date
of such registration statement.
(ii)    No Distribution. Investor is acquiring the Common Shares as principal
for its own account, in the ordinary course of its business, and not with a view
to or for distributing or reselling such Common Shares or any part thereof.
Investor has no present intention of distributing any of such Common Shares and
has no agreement or understanding, directly or indirectly, with any other
individual, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof), or other entity of any kind
(each, a “Person”) regarding the distribution of such Common Shares (this
representation and warranty not limiting such Investor's right or intent to sell
the Common Share pursuant to a Registration Statement or otherwise in compliance
with applicable federal and state securities laws).
(iii)    Investor Status.  Investor is an “Accredited Investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) under the Securities Act.  In
general, an Accredited Investor is deemed to be an institution with assets in
excess of $5,000,000 or individuals with net worth in excess of $1,000,000
(excluding the value of the Investor's home) or annual income exceeding
$200,000, or $300,000 jointly with their spouse and is defined on Schedule A
hereto.


(iv)    Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication, and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Common Shares, and has so evaluated the merits
and risks of such investment. The Investor has not authorized any Person to act
as his Purchaser Representative (as that term is defined in Regulation D of the
General Rules and Regulations under the Act) in connection with this
transaction. Investor is able to bear the economic risk of an investment in the
Common Shares and, at the present time, is able to afford a complete loss of
such investment.




--------------------------------------------------------------------------------




(v)    General Solicitation. Investor is not purchasing the Common Shares as a
result of any advertisement, article, notice or other communication regarding
the Common Shares published in any newspaper, magazine, or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
(c)         Investor Representations for Purchase under Regulation S.


(i)          Restricted Securities.  Investor understands that the Common Shares
are “restricted securities” and have not been registered under the Securities
Act or qualified under any applicable state securities law by reason of their
issuance in a transaction that does not require registration or qualification
(based in part on the accuracy of the representations and warranties of the
Investor contained herein), and that such securities must be held indefinitely
unless a subsequent disposition is registered under the Securities Act or any
applicable state securities laws or is exempt from such registration.  The
Investor hereby agrees that the Company may insert the following or similar
legend on the face of the certificates evidencing the Common Shares, if required
in compliance with federal and state securities laws:


"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISTRIBUTED,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES, ITS TERRITORIES, POSSESSIONS, OR
AREAS SUBJECT TO ITS JURISDICTION, OR TO OR FOR THE ACCOUNT OR BENEFIT OF A
"U.S. PERSON" AS THAT TERM IS DEFINED IN RULE 902 OR REGULATION S OF THE ACT, AT
ANY TIME PRIOR TO ONE (1) YEAR AFTER THE ISSUANCE OF THIS CERTIFICATE, IN THE
ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
ACT, OR (ii) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM FROM
UNDER THE ACT.  HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.  ANY SALES, TRANSFERS OR
OTHER DISTRIBUTIONS OF THE SECURITIES MUST BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT.  THIS CERTIFICATE MUST BE SURRENDERED TO
THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER
OR OTHER DISTRIBUTION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE."


The Investor understands and acknowledges that the U.S. Securities and Exchange
Commission (the “Commission”) currently takes the position that coverage of
short sales of shares of the Common Shares “against the box” prior to the
effective date of a registration statement registering the re-sale of the Common
Shares is a violation of Section 5 of the Securities Act, as set forth in Item
65, Section 5 under Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance.  Accordingly, without limiting the restrictions
set forth herein, Investor agrees not to use any of the Common Shares to cover
any short sales made prior to the effective date of such registration statement.
 
(ii)  (a)  Non-U.S. Person.  The Investor is a Non-U.S. Person (as defined
herein).  As used herein, the term “United States” means and includes the United
States of America, its territories and possessions, any State of the United
States, and the District of Columbia, and the term “Non-U.S. Person” means any
person who is not a U.S. Person, within the meaning of Regulation S, the
definition of which is set forth on Schedule B attached hereto, or is deemed not
to be a U.S. Person pursuant to Rule 902(k)(2) of Regulation S, as set forth on
Schedule C attached hereto.


(b)     The Investor has been advised and acknowledges that:


 
(1)
the Common Shares have not been, and when issued, will not be registered
pursuant to the Securities Act, the securities laws of any state of the United
States or the securities laws of any other country;



 
(2)
in issuing and selling the Common Shares to the Investor pursuant hereto, the
Company is relying upon the “safe harbor” provided by Regulation S;







--------------------------------------------------------------------------------




 
(3)
it is a condition to the availability of the Regulation S “safe harbor” that the
Common Shares not be offered or sold in the United States or to a U.S. Person
until the expiration of a period of one year following the Closing (the
“Restricted Period”); and



 
(4)
notwithstanding the foregoing, prior to the expiration of the Restricted Period
the Common Shares may be offered or sold by the holder thereof if such offer and
sale is made in compliance with the terms of this Agreement and either: (A) if
the offer or sale is within the United States or to or for the account of a U.S.
Person (as such terms are defined in Regulation S), the sale is made pursuant to
an effective registration statement or pursuant to an exemption from the
registration requirements of the Securities Act; or (B) the offer and sale is
outside the United States and to other than a U.S. Person.



(iii)           The Investor agrees that with respect to the Common Shares until
the expiration of the Restricted Period:


 
(1)
the Investor, its agents or its representatives have not and will not solicit
offers to buy, offer for sale or sell any of the Common Shares, or any
beneficial interest therein in the United States or to or for the account of a
U.S. Person during the Restricted Period; and



 
(2)
notwithstanding the foregoing, prior to the expiration of the Restricted Period
the Common Shares shall not be offered or sold by the holder thereof unless such
offer and sale is made in compliance with the terms of this Agreement and
either: (A) if the offer or sale is within the United States or to or for the
account of a U.S. Person (as such terms are defined in Regulation S), the sale
is made pursuant to an effective registration statement or pursuant to an
exemption from the registration requirements of the Securities Act; or (B) the
offer and sale is outside the United States and to other than a U.S. Person; and



 
(3)
the Investor will not engage in hedging transactions with regard to the Common
Shares unless in compliance with the Securities Act.



The foregoing restrictions are binding upon subsequent transferees of the Common
Shares, except for transferees pursuant to an effective registration
statement.  The Investor agrees that after the Restricted Period, the Common
shares may be offered or sold within the United States or to or for the account
of a U.S. Person only pursuant to applicable securities laws, including, without
limitation, Regulation S.
 
(iv)        The Investor is not purchasing the Common shares as a result of any
advertisement, article, notice or other communication regarding the Common
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or other general solicitation or
advertisement.  The Investor has not engaged, nor is it aware that any party has
engaged, and the Investor will not engage or cause any third party to engage, in
any “directed selling efforts," as such term is defined in Regulation S, in the
United States with respect to the Common Shares.


(v)         The Investor: (1) is domiciled and has its principal place of
business outside the United States; (2) certifies it is not a U.S. Person and is
not acquiring the Common Shares for the account or benefit of any U.S. Person;
and (3) at the time of the Closing, the Investor or persons acting on the
Investor's behalf in connection therewith will be located outside the United
States.


(vi)        At the time of offering to the Investor and communication of the
Investor's order to purchase the Common Shares and at the time of the Investor's
execution of this Agreement, the Investor or persons acting on the Investor's
behalf in connection therewith were located outside the United States.






--------------------------------------------------------------------------------




(vii)       The Investor is not a “distributor” (as defined in Regulation S) or
a “dealer” (as defined in the Securities Act).


(viii)      The Investor acknowledges that the Company shall make a notation in
its stock books regarding the restrictions on transfer set forth in this
Agreement and shall transfer such shares on the books of the Company only to the
extent consistent therewith.  In particular, the Investor acknowledges that the
Company shall refuse to register any transfer of the Common Shares not made in
accordance with the provisions of Regulation S, pursuant to registration
pursuant to the Securities Act or pursuant to an available exemption from
registration.


(ix)         The Investor hereby represents that the Investor is satisfied as to
the full observance of the laws of the Investor's jurisdiction in connection
with any invitation to subscribe for the Common Shares or any use of the
Agreement, including (i) the legal requirements within such Investor's
jurisdiction for the purchase of the Common Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Common Shares.  The Investor's subscription and payment
for, and the Investor's continued beneficial ownership of, the Common Shares
will not violate any applicable securities or other laws of the Investor's
jurisdiction.


(x)          The Investor is a resident of a country (an “International
Jurisdiction”) other than Canada or the United States and the decision to
subscribe for the Common Shares was taken in such International Jurisdiction.


(xi)         The delivery of this Subscription Agreement, the acceptance of it
by the Company and the issuance of the Common Shares to the Investor complies
with all laws applicable to the Investor, including the laws of the Investor's
jurisdiction of formation, and all other applicable laws, and will not cause the
Company to become subject to, or require it to comply with, any disclosure,
prospectus, filing or reporting requirements under any applicable laws of the
International Jurisdiction.


(xii)        The Investor is knowledgeable of, or has been independently advised
as to, the application or jurisdiction of the securities laws of the
International Jurisdiction which would apply to the subscription (other than the
securities laws of Canada and the United States).


(xiii)       The Investor is purchasing the Common Shares pursuant to exemptions
from the prospectus and registration requirements (or their equivalent) under
the applicable securities laws of that International Jurisdiction or, if such is
not applicable, each is permitted to purchase the Common Shares under the
applicable securities laws of the International Jurisdiction without the need to
rely on an exemption.


(xiv)       The applicable securities laws do not require the Company to
register any of the Common Shares, file a prospectus or similar document, or
make any filings or disclosures or seek any approvals of any kind whatsoever
from any regulatory authority of any kind whatsoever in the International
Jurisdiction.
 
(xv)       The Investor will not sell, transfer or dispose of the Common Shares
except in accordance with all applicable laws, including, without limitation,
applicable securities laws of each of International Jurisdiction, Canada and the
United States, and the Investor acknowledges that the Company shall have no
obligation to register any such purported sale, transfer or disposition which
violates applicable, International Jurisdiction, Canadian or United States or
other securities laws.


(xvi)      Investor Status.  Investor is an “Accredited Investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or (a)(8) under the Securities Act.  In
general, an Accredited Investor is deemed to be an institution with assets in
excess of $5,000,000 or individuals with net worth in excess of $1,000,000
(excluding the value of an Investor's home) or annual income exceeding $200,000,
or $300,000 jointly with their spouse and is defined on Schedule A hereto.


(xvii)     Experience of Investor.  The Investor, either alone or together with
its representatives, has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Common Shares, and has so evaluated
the merits and risks of such investment.  The Investor is able to bear the
economic risk of an investment in the Common Shares and, at the present time, is
able to afford a complete loss of such investment.






--------------------------------------------------------------------------------




(d)     Access to Information. The Investor has reviewed the SEC Reports (as
that term is defined in Section 4(g)). The Investor has also been afforded the
opportunity to ask questions of, and receive answers from, the officers and/or
directors of the Company concerning the terms and conditions of the Offering and
to obtain any additional information, to the extent that the Company possesses
such information, which Investor considers necessary and appropriate in order to
permit Investor to evaluate the merits and risks of an investment in the Common
Shares. It is understood that all documents, records, and books pertaining to
this investment have been made available for inspection by the Investor during
reasonable business hours at the Company's principal place of business.
Notwithstanding the foregoing, it is understood that the Investor is purchasing
the Common Shares without being furnished any prospectus setting forth all of
the information that would be required to be furnished under the Securities Act
and this Offering has not been passed upon or the merits thereof endorsed or
approved by any state or federal authorities.
4.    Representations and Warranties of the Company.
The Company hereby makes the following representations and warranties to the
Investor:
(a)    Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Subscription Agreement, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company,
taken as a whole, or (iii) a material adverse effect on the Company's ability to
perform in any material respect on a timely basis its obligations under this
Subscription Agreement (any of (i), (ii), or (iii), a “Material Adverse
Effect”).
(b)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the Offering, to issue the shares
of Common Stock deliverable thereunder. The execution and delivery of this
Subscription Agreement and the Common Shares by the Company and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company, other than the Required Approvals (as defined below).
This Subscription Agreement, when executed and delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
(c)    No Conflicts. The execution, delivery, and performance of this
Subscription Agreement by the Company and the consummation by the Company of the
Offering and issuance of the Common Shares does not and will not: (i) conflict
with or violate any provision of the Company's certificate or articles of
incorporation, bylaws or other organizational or charter documents or (ii)
subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of
any agreement, credit facility, debt, or other instrument (evidencing the
Company's debt or otherwise) or other understanding to which the Company is a
party or by which any property or asset of the Company is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree, or other restriction of any court or governmental authority
as currently in effect to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate have a Material
Adverse Effect.
(d)    Filings, Consents, and Approvals. The Company is not required to obtain
any consent, waiver, authorization, or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local, or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Subscription Agreement, other
than: (i) the filing with the Securities and Exchange Commission (“Commission”)
of the Registration Statement pursuant to Section 5, (ii) the filing with the
Commission of a Form D pursuant to Commission Regulation D (as applicable),
(iii) any applicable Blue Sky filings, and (iv) listing with the NYSE Amex
(collectively, the “Required Approvals”).




--------------------------------------------------------------------------------




(e)    Issuance of the Common Shares. The Common Shares, and each component or
underlying security, are duly authorized and, when issued and paid for in
accordance with this Subscription Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens, and not subject to
any preemptive rights.
(f)    Capitalization. The number of shares and type of all authorized, issued,
and outstanding capital stock of the Company is as set forth in the SEC Reports
as of the respective dates set forth therein. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the Offering; provided that it is understood that the Company's
Series E Warrants issued in connection with the Series E transaction have
certain anti-dilution rights as described in the SEC Reports. No further
approval or authorization of any stockholder, the Board of Directors of the
Company, or others is required for the issuance and sale of the Common shares.
(g)    SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the one year preceding
the date hereof (or such shorter period as the Company was required by law to
file such material) (the foregoing materials being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
advised Investor(s) that a copy of each of the SEC Reports (together with all
exhibits and schedules thereto and as amended to date) is available at
http://www.sec.gov, a website maintained by the Commission where Investor(s) may
view the SEC Reports.
(h)    Private Placement. Assuming the accuracy of the Investor representations
and warranties set forth in Section 3, no registration under the Securities Act
is required for the offer and sale of the Common Shares by the Company to the
Investor as contemplated hereby.
(i)    No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Common Shares by any form
of general solicitation or general advertising. The Company has offered the
Common Shares for sale only to each investor in the Offering and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.
5.    Registration Rights. The Company shall file no later than thirty (30) days
after the final Closing with the Securities and Exchange Commission (the “SEC”)
a registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) to register the resale of the Common Shares (the “Registrable
Securities”); provided, that the Company shall only be required to include the
Registrable Securities to the extent that the Investor has provided to the
Company all reasonable information requested by the Company as required to be
included in the Registration Statement pursuant to SEC rules and guidance and
further, provided that the Registrable Securities shall not be included to the
extent all of such Registrable Securities have otherwise been transferred to
persons who may trade such shares without restriction under the Securities Act,
and the Company has delivered a new certificate or other evidence of ownership
for such securities not bearing a restrictive legend or may otherwise be sold
without restriction under the Securities Act.


(i)  Investor may not participate in any registration hereunder which is
underwritten unless Investor (A) agrees to sell its securities on the basis
provided in any underwriting arrangements approved by the Company and (B) with
respect to any registration, timely completes and executes all questionnaires
and other customary documents.
 
(ii)  All fees, disbursements and out-of-pocket expenses and costs incurred by
the Company in connection with the preparation and filing of the Registration
Statement shall be borne by the Company.  Investor shall bear any reasonable
cost of underwriting and/or brokerage discounts, fees, and commissions, if any,
applicable to the Registrable Securities being registered and sold by an
underwriter for the Investor and the fees and expenses of the Investor's
counsel.  The Company shall use its reasonable best efforts to qualify any of
the Registrable Securities for sale in such states as the Investor reasonably
designates provided that the Company shall not be required to qualify in any
state which will require an escrow or other restriction relating to the Company
and/or the sellers, or which will require the Company to qualify to do business
in such state or require the Company to file therein any general consent to
service of process and the Company shall in no event be required to qualify in
greater than five states.
 
(iii) Notwithstanding any other provisions hereof, with respect to an
underwritten public offering by the Company, if the managing underwriter advises
the Company that marketing or other factors require a limitation of the number
of shares to be underwritten, then there shall be excluded from such
registration and underwriting to the extent necessary to satisfy such




--------------------------------------------------------------------------------




limitation, Registrable Securities held by the Investor prior to any cutback of
shares to be sold for the Company or any other holder of shares with
registration rights.  Further, the Investor shall agree not to sell any
Registrable Securities included in the underwritten public offering for such
period as may be reasonably required by the managing underwriter.  In connection
with filing any Registration Statement; if the SEC limits the amount of
securities to be registered, then the Company shall be allowed to exclude the
Registrable Securities from the Registration Statement prior to excluding any
securities it desires to register on its own account and any securities entitled
to registration rights under any other agreement to which the Company is a
party.


6.    Other Agreements of the Company and the Investor.
(a)    Press Releases. The Company may issue a press release if required upon
the final closing of the offering and in its reasonable discretion.
(b)     Confidentiality. Each Investor agrees that he, she or it will keep
confidential and will not disclose, divulge or use for any purpose any
confidential, proprietary or secret information, which such Investor may obtain
from the Company pursuant to financial statements, reports and other materials
or information submitted by the Company to such Investor pursuant to or in
connection with this Subscription Agreement or otherwise (but not including the
filed SEC Reports) (“Confidential Information”), unless such Confidential
Information is known, or until such Confidential Information becomes known, to
the public (other than as a result of a breach of this section by such
Investor); provided, however, that an Investor may disclose Confidential
Information (i) to his, her or its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring his, her or its investment in the Company, or (ii) as
may otherwise be required by law, provided that the Investor takes reasonable
steps to minimize the extent of any such required disclosure and promptly
notifies the Company when it becomes aware of such legal requirement.
7.    Miscellaneous.
(a)    Termination. The Investor agrees that he shall not cancel, terminate, or
revoke this Subscription Agreement or any agreement of the Investor made
hereunder other than as set forth herein, and that this Subscription Agreement
shall survive the death or disability of the Investor. If the Company elects to
cancel this Subscription Agreement, provided that it returns to the Investor,
without interest and without deduction, all sums paid by the Investor, this
Offer shall be null and void and of no further force and effect, and no party
shall have any rights against any other party hereunder.
(b)    Entire Agreement. This Subscription Agreement, together with the
schedules and exhibits hereto, contains the entire understanding of the Company
and the Investor with respect to the subject matter hereof.
(c)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the second Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (b) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
to the Investor at his address set forth on the Investor Signature Page, and to
the Company at the addresses set forth in the SEC Reports.
(d)    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, or
in the case of a waiver, by the Company and the individual Investor. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
(e)    Construction. The headings herein are for convenience only, do not
constitute a part of this Subscription Agreement and shall not be deemed to
limit or affect any of the provisions hereof.
(f)    Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of each Investor in the
Offering. Investor may assign any or all of its rights under this Agreement to
any Person to whom Investor assigns or transfers any of the Common Shares.




--------------------------------------------------------------------------------




(g)    No Third-Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
(h)    Governing Law. All questions concerning the construction, validity,
enforcement, and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Subscription
Agreement (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees, or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Subscription Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of this Subscription Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys'
fees and other costs and expenses incurred with the investigation, preparation,
and prosecution of such action or proceeding.
(i)    Survival. The representations and warranties contained herein shall
survive the closing of the transaction hereunder.
(j)    Execution. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.
(k)    Severability. If any provision of this Subscription Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Subscription Agreement shall not in
any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Subscription Agreement.
(l)    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under this Subscription
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
(m)    Fees and Expenses. Except as provided in writing, the parties hereto
shall be responsible for their own legal and other expenses, if any, in
connection with this transaction.




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




INVESTOR SIGNATURE PAGE FOR NEOSTEM, INC. SUBSCRIPTION AGREEMENT
Please print or type, Use ink only. (All Parties Must Sign)
The undersigned Investor hereby certifies that he (i) has received and relied
solely upon the SEC Reports, this Subscription Agreement and their respective
exhibits and schedules, (ii) agrees to all the terms and conditions of this
Subscription Agreement, (iii) meets the suitability standards set forth herein
and (iv) is a resident of the state or foreign jurisdiction indicated below.
Dollar Amount of Units Subscribed for: $             Date:_____________
    If other than individual check one         Name of Investor (Print)        
and indicate capacity of signatory
             under the signature:
______________________________________________     Trust
Name of Joint Investor (if any) (Print)         Estate
Uniform Gifts to Minors Act
______________________________________________     State of             
Signature of Investor             Attorney-in-fact
Corporation
______________________________________________     Other
Signature of Joint Investor (if any)
If Joint Ownership, Check one:
______________________________________________     Joint Tenants with Right of
     Capacity of Signatory (if applicable)                  Survivorship
Tenants in Common
______________________________________________     Tenants by the Entirety
Social Security or Taxpayer Identification Number         Community Property


Investor Address:                        Backup Withholding Statement:
Please check this box only if the
______________________________________________    investor is subject to backup
Street Address                withholding
      
______________________________________________        Foreign Person:
City        State        Zip Code         Please check this box only if the
                                     investor is a nonresident alien,
Foreign partnership, foreign trust,
Corporation, or foreign estate


Telephone: (    _____)                         Country_________________
Passport#________________
Fax: (        )                         ID#____________________
E-mail:                                   ID Type
                                                             
Address for Delivery of Units (if different from above):
                            
______________________________________________
City        State        Zip Code


THE SUBSCRIPTION FOR UNITS OF NEOSTEM, INC. BY THE ABOVE NAMED INVESTOR(S) IS
ACCEPTED THIS ________ DAY OF _______ 2012.
NEOSTEM, INC.




By:                    
Name: Robin L. Smith
Title: Chairman and CEO




--------------------------------------------------------------------------------








    
Schedule A


Accredited Investor


An “accredited Investor” means:
 
 
i.
a bank, insurance company, registered investment company, business development
company, or small business investment company;
 
ii.
an employee benefit plan, within the meaning of the Employee Retirement Income
Security Act, if a bank, insurance company, or registered investment adviser
makes the investment decisions, or if the plan has total assets in excess of $5
million;



 
iii.
a charitable organization, corporation, or partnership with assets exceeding $5
million;
 
iv.
a director, executive officer, or general partner of the company selling the
securities;



 
v.
a business in which all the equity owners are accredited investors;
 
vi.
a natural person who has individual net worth, or joint net worth with the
person's spouse, that exceeds $1 million at the time of the purchase, exclusive
of the value of the person's primary residence;



 
vii.
a natural person with income exceeding $200,000 in each of the two most recent
years or joint income with a spouse exceeding $300,000 for those years and a
reasonable expectation of the same income level in the current year; or
 
viii.
a trust with assets in excess of $5 million, not formed to acquire the
securities offered, whose purchases a sophisticated person makes.

 
 




--------------------------------------------------------------------------------






Schedule B


U.S. Person


A "U.S. person" means:


 
i.
Any natural person resident in the United States;



 
ii.
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
iii.
Any estate of which any executor or administrator is a U.S. person;



 
iv.
Any trust of which any trustee is a U.S. person;



 
v.
Any agency or branch of a foreign entity located in the United States;



 
vi.
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



 
vii.
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and



 
viii.
Any partnership or corporation if:



 
A.
Organized or incorporated under the laws of any foreign jurisdiction; and



 
B.
Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a)) who are not natural persons,
estates or trusts.

 
 






--------------------------------------------------------------------------------




 


Schedule C


Non-U.S. Person


The following are not "U.S. persons":


 
i.
Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;



 
ii.
Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:



 
A.
An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and



 
B.
The estate is governed by foreign law;



 
iii.
Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;



 
iv.
An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;



 
v.
Any agency or branch of a U.S. person located outside the United States if:



 
A.
The agency or branch operates for valid business reasons; and



 
B.
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and



 
vi.
The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.





                            








